
	

114 HR 4342 IH: Iran Ballistic Missile Prevention and Sanctions Act of 2016
U.S. House of Representatives
2016-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4342
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2016
			Mr. Delaney (for himself and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose sanctions on persons that transfer to or from Iran advanced conventional weapons or
			 ballistic missiles, or technology, parts, components, or technical
			 information related to advanced conventional weapons or ballistic
			 missiles.
	
	
 1.Short titleThis Act may be cited as the Iran Ballistic Missile Prevention and Sanctions Act of 2016. 2.Sanctions on persons that transfer to or from Iran advanced conventional weapons or ballistic missiles, or technology, parts, components, or technical information related to advanced conventional weapons or ballistic missiles (a)In generalThe President shall impose 5 or more of the sanctions described in subsection (b)(1) with respect to a person if the President determines that the person knowingly, on or after the date of enactment of this Act, transfers to or from Iran advanced conventional weapons or ballistic missiles, or technology, parts, components, or technical information related to advanced conventional weapons or ballistic missiles. For purposes of this section, any person or entity described in this subsection shall be referred to as a sanctioned person.
			(b)Sanctions
 (1)In generalThe sanctions to be imposed on a sanctioned person under subsection (a) are as follows: (A)Export-Import Bank assistance for exports to sanctioned personsThe President may direct the Export-Import Bank of the United States not to give approval to the issuance of any guarantee, insurance, extension of credit, or participation in the extension of credit in connection with the export of any goods or services to any sanctioned person.
 (B)Export sanctionThe President may order the United States Government not to issue any specific license and not to grant any other specific permission or authority to export any goods or technology to a sanctioned person under—
 (i)the Export Administration Act of 1979 (as continued in effect under the International Emergency Economic Powers Act);
 (ii)the Arms Export Control Act; (iii)the Atomic Energy Act of 1954; or
 (iv)any other statute that requires the prior review and approval of the United States Government as a condition for the export or reexport of goods or services.
 (C)Loans from United States financial institutionsThe United States Government may prohibit any United States financial institution from making loans or providing credits to any sanctioned person totaling more than $10,000,000 in any 12-month period unless such person is engaged in activities to relieve human suffering and the loans or credits are provided for such activities.
 (D)Prohibitions on financial institutionsThe following prohibitions may be imposed against a sanctioned person that is a financial institution:
 (i)Prohibition on designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, such financial institution as a primary dealer in United States Government debt instruments.
 (ii)Prohibition on service as a repository of government fundsSuch financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds.
						The imposition of either sanction under clause (i) or (ii) shall be treated as 1 sanction for
			 purposes of subsection (a), and the imposition of both such sanctions
 shall be treated as 2 sanctions for purposes of subsection (a).(E)Procurement sanctionThe United States Government may not procure, or enter into any contract for the procurement of, any goods or services from a sanctioned person.
 (F)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the sanctioned person has any interest.
 (G)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the sanctioned person.
					
						(H)
						Property transactions
 The President may, pursuant to such regulations as the President may prescribe, prohibit any person from—
						
							(i)
 acquiring, holding, withholding, using, transferring, withdrawing, transporting, importing, or exporting any property that is subject to the jurisdiction of the United States and with respect to which the sanctioned person has any interest;
						
							(ii)
 dealing in or exercising any right, power, or privilege with respect to such property; or  (iii) conducting any transaction involving such property.
 (I)Ban on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of a sanctioned person.
 (J)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, a sanctioned person.
 (K)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of any sanctioned person, or on persons performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this paragraph.
 (2)Inclusion of list of specially designated nationals and blocked personsThe President shall, pursuant to Executive Order 12938 and 13382, include a person who is a sanctioned person under subsection (a) on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (c)WaiverThe President may waive the application of sanctions under this section, on a case by case basis, if the President determines it is in the national security interests of the United States to do so and, not less than 15 days in advance of the issuance of such waiver, submits to Congress justification of the waiver in writing
 (d)DefinitionsIn this section, the terms financial institution, Iran, knowingly, person, and United States person have the meanings given such terms in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. note).
			
